IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 26 WAL 2017
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
             v.                               :
                                              :
                                              :
EDWARD STEPHEN DELGROS,                       :
                                              :
                    Petitioner                :


                                         ORDER



PER CURIAM

      AND NOW, this 23rd day of May, 2017, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below.            Allocatur is DENIED as to all

remaining issues. The issue, rephrased for clarity, is:


      (1)    Do this Court’s decisions regarding the deferral of claims of ineffective
             assistance of counsel to post-conviction collateral review, and the limited
             exceptions thereto, apply to convictions resulting in non-custodial
             sentences imposing a fine only, and do Due Process considerations
             require some opportunity to raise such claim?